internal_revenue_service number release date index number -------------------------- ---------------------------------------- ---------------------------- --------------------------------------------------------- ---------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc fip b03 plr-116977-04 date date legend taxpayer ----------------------------------------------------------------------------------- dear -------------------------- this is in response to taxpayer’s letter dated date and subsequent correspondence requesting a ruling on the term to be used to allocate debt issuance costs for purposes of '1 of the income_tax regulations in the case of callable debt that bears interest at a step rate facts taxpayer generally funds its business operations through the issuance of debt securities to the public taxpayer regularly issues short-term debt and long-term callable and non-callable debt the rates of interest on the debt issued by taxpayer include fixed rates variable rates and step rates that is fixed rates that are different during different periods over the stated term of the debt in issuing its debt taxpayer incurs debt issuance costs within the meaning of sec_1_446-5 in taxpayer issued a number of debt securities that provide for stated_interest at a step rate the debt generally also is subject_to one or more call options for example taxpayer issued debt with a stated term of years however the debt is redeemable at the option of taxpayer beginning on or after the one-year anniversary date of the debt’s issue_date for an amount equal to the debt’s stated principal_amount plus accrued interest the debt provides for stated_interest at a step rate in which the interest rate increases each year the debt would be outstanding taxpayer represents that under sec_1_1272-1 the term of the debt is one year exercise of the call option on plr-116977-04 the one-year anniversary date would minimize taxpayer’s yield however taxpayer represents that if the rules under sec_1_1272-1 were to be applied by using the issue_price determined under sec_1_446-5 the term of the debt would be two years exercise of the call option on the second-year anniversary date would minimize taxpayer’s yield law under sec_1_446-5 solely for purposes of determining the amount of debt sec_1_446-5 provides rules for allocating debt issuance costs over the term of the debt for which the costs were incurred the term debt issuance costs means those transaction costs incurred by an issuer of debt that is a borrower that are required to be capitalized under sec_1_263_a_-5 if these costs are otherwise deductible they are deductible by the issuer over the term of the debt as determined under sec_1_446-5 issuance costs that may be deducted in any period debt issuance costs are treated as if they adjusted the yield on the debt to effect this adjustment the issuer treats the costs as if they decreased the issue_price of the debt see sec_1_1273-2 to determine the issue_price of a debt_instrument thus debt issuance costs increase or create original_issue_discount and decrease or eliminate bond_issuance_premium under sec_1_446-5 any resulting original_issue_discount is taken into account by the issuer under the rules in sec_1_163-7 which generally require the use of a constant_yield_method as described in sec_1_1272-1 to compute how much original_issue_discount is deductible for a period however see sec_1_163-7 for special rules that apply if the total original_issue_discount on the debt is de_minimis under sec_1_446-5 any remaining bond_issuance_premium is taken into account by the issuer under the rules of sec_1_163-13 which generally require the use of a constant_yield_method for purposes of allocating bond_issuance_premium to accrual periods instruments issued on or after date debt instruments that provide for an alternative payment schedule or schedules applicable upon the occurrence of a contingency or contingencies for example under sec_1_1272-1 if a debt_instrument provides for certain call options the issuer is deemed to exercise or not exercise the options in a manner that minimizes the yield on the instrument sec_1_1272-1 provides rules to determine the yield and maturity of certain sec_1_446-5 applies to debt issuance costs paid_or_incurred for debt ruling based on the information and representations submitted by taxpayer in the case of its callable debt that bears interest at a step rate taxpayer must use the term of the debt as determined under sec_1_1272-1 determined without regard to the decreased plr-116977-04 issue_price computed under sec_1_446-5 to allocate the debt issuance costs related to the debt for purposes of sec_1_446-5 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provisions of the code or regulations for example no opinion is expressed regarding whether taxpayer’s determinations under sec_1_1272-1 are affected by other provisions of the original_issue_discount regulations a copy of this letter_ruling should be attached to taxpayer’s federal_income_tax return for the appropriate year in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william e blanchard senior technician reviewer branch financial institutions products enclosure sec_6110 copy cc -
